Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 112
35 USC § 112 rejections regarding Claims 53, 57-58, 68-70, 73 included in Office Action mailed on 04/29/2022 has been withdrawn per applicant’s amendment and cancellation to the claim filed 07/28/2022.
35 USC § 102
35 USC § 102 rejections regarding Claims 50-53, 61-67, 69-71, 75-77 included in Office Action mailed on 04/29/2022 has been withdrawn per applicant’s amendment and cancellation to the claim filed 07/28/2022.
35 USC § 103
35 USC § 112 rejections regarding Claims 54-60; 68; 72-74 included in Office Action mailed on 04/29/2022 has been withdrawn per applicant’s amendment and cancellation to the claim filed 07/28/2022.


Allowable Subject Matter
	Claims 50, 54-72, 74-77 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claims 50, 76, 77 recites:
“an optical fibre bundle comprising a plurality of fibre cores for use in imaging, the optical fibre bundle being configured to transmit excitation signals from a proximal end to a distal end of the optical fibre bundle via the plurality of fibre cores and to transmit response signals from the distal end to the proximal end of the optical fibre bundle via the plurality of fibre cores; at least one light source coupled to the proximal end of the optical fibre bundle and configured to provide excitation signals to an imaging region at or near a distal end of the optical fibre bundle and via the plurality of fibre cores…a further detector other than the monochrome detector; and a beamsplitter configured to receive a respective response signal for each of the excitation signals, and to split the respective response signal such as to send a first proportion of the respective response signal to the monochrome detector and to send a second proportion of the respective response signal to the further detector, such that the light received by the further detector corresponds to the light received at the monochrome detector”;
“the at least one light source being coupled to a proximal end of an optical fibre bundle and the imaging region being at or near a distal end of the optical fibre bundle, the optical fibre bundle comprising a plurality of fibre cores for use in imaging, the optical fibre bundle being configured to transmit excitation signals from a proximal end to a distal end of the optical fibre bundle via the plurality of fibre cores and to transmit response signals from the distal end to the proximal end of the optical fibre bundle via the plurality of fibre cores…receiving, by a beamsplitter, a respective response signal for each of the excitation signals; splitting, by the beamsplitter, the respective response signal such as to send a first proportion of the respective response signal to a monochrome detector and to send a second proportion of the respective response signal to a further detector, such that the light received by the further detector corresponds to the light received at the monochrome detector”;
“the at least one light source being coupled to a proximal end of an optical fibre bundle and the imaging region being at or near a distal end of the optical fibre bundle, the optical fibre bundle comprising a plurality of fibre cores for use in imaging, the optical fibre bundle being configured to transmit excitation signals from a proximal end to a distal end of the optical fibre bundle via the plurality of fibre cores and to transmit response signals from the distal end to the proximal end of the optical fibre bundle via the plurality of fibre cores… by reflecting more than 90% of light in the first range of wavelengths, and transmitting more than 90% of light in a further, different range of wavelengths corresponding to fluorescent light produced in response to excitation light within the first range of wavelengths, wherein the fluorescent light has a different wavelength from the excitation light that produces it, and the optical element is configured to act as a beamsplitter for a second range of wavelengths comprising at least one other of the plurality of colours by reflecting a first portion of the light in the second range of wavelengths and transmitting a second portion of the light in the second range of wavelengths, wherein a ratio of the first portion to the second portion is between 60/40 and 40/60”.
Kim (US 2014/0171764 A1) teaches endoscopic imaging apparatus comprising at lease one light source configured to provide excitation signal to an imaging region via a common transmission path, each excitation signal having one of a plurality of different colours, controller configured to control the at least one light source, monochrome detector, further detector. However, Kim does not disclose “an optical fibre bundle comprising a plurality of fibre cores for use in imaging, the optical fibre bundle being configured to transmit excitation signals from a proximal end to a distal end of the optical fibre bundle via the plurality of fibre cores and to transmit response signals from the distal end to the proximal end of the optical fibre bundle via the plurality of fibre cores; at least one light source coupled to the proximal end of the optical fibre bundle and configured to provide excitation signals to an imaging region at or near a distal end of the optical fibre bundle and via the plurality of fibre cores…a further detector other than the monochrome detector; and a beamsplitter configured to receive a respective response signal for each of the excitation signals, and to split the respective response signal such as to send a first proportion of the respective response signal to the monochrome detector and to send a second proportion of the respective response signal to the further detector, such that the light received by the further detector corresponds to the light received at the monochrome detector”;
“the at least one light source being coupled to a proximal end of an optical fibre bundle and the imaging region being at or near a distal end of the optical fibre bundle, the optical fibre bundle comprising a plurality of fibre cores for use in imaging, the optical fibre bundle being configured to transmit excitation signals from a proximal end to a distal end of the optical fibre bundle via the plurality of fibre cores and to transmit response signals from the distal end to the proximal end of the optical fibre bundle via the plurality of fibre cores…receiving, by a beamsplitter, a respective response signal for each of the excitation signals; splitting, by the beamsplitter, the respective response signal such as to send a first proportion of the respective response signal to a monochrome detector and to send a second proportion of the respective response signal to a further detector, such that the light received by the further detector corresponds to the light received at the monochrome detector”;
“the at least one light source being coupled to a proximal end of an optical fibre bundle and the imaging region being at or near a distal end of the optical fibre bundle, the optical fibre bundle comprising a plurality of fibre cores for use in imaging, the optical fibre bundle being configured to transmit excitation signals from a proximal end to a distal end of the optical fibre bundle via the plurality of fibre cores and to transmit response signals from the distal end to the proximal end of the optical fibre bundle via the plurality of fibre cores… by reflecting more than 90% of light in the first range of wavelengths, and transmitting more than 90% of light in a further, different range of wavelengths corresponding to fluorescent light produced in response to excitation light within the first range of wavelengths, wherein the fluorescent light has a different wavelength from the excitation light that produces it, and the optical element is configured to act as a beamsplitter for a second range of wavelengths comprising at least one other of the plurality of colours by reflecting a first portion of the light in the second range of wavelengths and transmitting a second portion of the light in the second range of wavelengths, wherein a ratio of the first portion to the second portion is between 60/40 and 40/60” as recited in independent claims 50, 76, 77.

Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINQIAO HUANG/           Examiner, Art Unit 3795                                                                                                                                                                                             
/JOHN P LEUBECKER/           Primary Examiner, Art Unit 3795